Citation Nr: 0524270	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating prior to March 
30, 2005, and a rating in excess of 30 percent thereafter, 
for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for asbestosis and 
assigned a noncompensable evaluation effective from the date 
of claim, March 2002.  After additional development pursuant 
to a November 2004 Board remand, a May 2005 rating decision 
granted an increased rating of 30 percent for asbestosis, 
effective March 30, 2005.  

Also, the veteran's representative, in a June 2005 Statement, 
raised an issue that the veteran submitted medical evidence 
of treatment for asbestosis that predates the claim of 
service connection.  The veteran's representative asserts 
that the evidence meets the requirements for an earlier 
effective date for compensation.  The RO should address this 
accordingly.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Board's November 2004 remand, the veteran 
underwent a March 2005 VA examination to assess the current 
severity of his service-connected disability.  Particularly, 
asbestosis should be considered according to the general 
rating formula for interstitial lung disease.

Though the examination report contains information concerning 
Forced Vital Capacity, and Diffusion Capacity of Carbon 
Monoxide by the Single Breath Method (DLCO (SB)), it lacks 
evidence concerning the veteran's maximum exercise capacity 
in accordance with the 60 percent criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2004).  Because the Board is 
obligated to provide reasons and bases concerning a less than 
maximum schedular assignment, all relevant tests must be 
performed to generate the necessary medical evidence required 
by regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of his asbestosis.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review claims file, and 
the examination should clinical testing 
of Forced Vital Capacity, DLCO (SB), 
and determine whether the veteran's 
maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  The 
examiner should comment on the presence 
of cor pulmonale, or pulmonary 
hypertension, and whether the veteran 
requires outpatient oxygen therapy for 
manifestations of his asbestosis.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

2.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial compensable rating prior to 
March 30, 2005, and a rating in excess 
of 30 percent thereafter, for service-
connected asbestosis.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




